DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 9-26-2022 has been entered.

Acknowledgments
This action is a non-final rejection
Claims 1-4, 8-13, 17-18 are pending
Claims 5-7 and 14-16 have been cancelled
Claims 1 and 10 were amended 
Claims 1-4, 8-13, 17-18 are rejected under 35 USC § 101
Claims 1-4, 8-13, 17-18 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 9-19-2019 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-4, 8-13, 17-18] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-4, 8-13, 17-18, the claims recite an abstract idea of card replacement for a lost or not received card. 
Independent Claims 1 and 10 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 10 recite a method and system for card replacement. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “determining,  by the card issuer…, that the lost or not received card has not been provisioned … associated with the cardholder “; “the card information comprising a card number and an expiration date wherein the customer record is associated with a customer profile“; “mimicking, by the card issuer backend, an entry by the cardholder of the card information retrieved from the customer record into the electronic wallet associated with the cardholder“; “generating, by the card issuer backend, and in response to the mimicking of the entry of the card information into the electronic wallet a token for the lost or not received card“; “provisioning, by the card issuer…,  the token for the lost or not received card …“; “generating, by the card issuer…, a replacement card number for the lost or not received card“; “requesting, by the card issuer…, that a token service provider assign the token for the lost or not received card to the replacement card number“; “updating, by the card issuer…, a customer profile with the replacement card number “; and “wherein the token service provider changes an association of a token from being associated with the lost or not received card to being associated with the replacement card number, and provides … with replacement card information“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices and or commercial transactions as it recites card replacement for a lost or not received card. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1 and 10 recite: “backend comprising at least one computer processor“; “electronic wallet”; “stored at the card issuer backend” and “via an electronic wallet provider“; In addition Claim 10 recites: “an electronic device associated with a cardholder executing a card issuer application and an electronic wallet application“; and “a card issuer backend comprising at least one computer processor“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 1 and 10 recite: “receiving, by a card issuer… and from a cardholder, a request to replace a lost or not received card”; “retrieving, by the card issuer…, card information from a customer record, the card information comprising a card number and an expiration date”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claims 1 and 10 recite: “backend comprising at least one computer processor“; “electronic wallet”; “stored at the card issuer backend” and “via an electronic wallet provider“; In addition Claim 10 recites: “an electronic device associated with a cardholder executing a card issuer application and an electronic wallet application“; and “a card issuer backend comprising at least one computer processor“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f))
In addition Claims 1 and 10 recite: “receiving, by a card issuer… and from a cardholder, a request to replace a lost or not received card”; “retrieving, by the card issuer…, card information from a customer record, the card information comprising a card number and an expiration date”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-4 and 8-9, dependent on claim 1 and claims 11-13 and 17-18 dependent on claim 10 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 10 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1 and claim 11 dependent on claim 10 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 2 and 11 recite “wherein the request to replace the card is received from an issuer application executed by 

Claim 3 dependent on claim 1 and claim 12 dependent on claim 10 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 3 and 12 recite “wherein the request to replace the lost or not received card is received from a browser”.  These claims amounts to no more than receiving the request to replace the card, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 4 dependent on claim 1 and claim 13 dependent on claim 10 amount to mere instructions to apply the abstract idea of claims 1 and 10 using a generic computer, by reciting “wherein the step of determining that the lost or not received card has not been provisioned to the electronic wallet comprises determining that the lost or not received card is eligible for provisioning to the electronic wallet”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 8 dependent on claim 1, and claim 17 dependent on claim 10 merely adds to the abstract idea of claims 1 and 10 respectively.  By reciting “wherein the step of generating a replacement card number for the lost or not received card comprises: marking by the card issuer backend the lost or not received card as lost or not received; and generating by the card issuer backend the replacement card number for the lost or not received card”; it adds to the abstract idea of card replacement for a lost or not received card whereby the step of generating a replacement card encompasses marking the lost or not received card as lost or not received and generating the replacement card number for the lost or not received card without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 1, and claim 18 dependent on claim 10 merely adds to the abstract idea of claims 1 and 10 respectively.  By reciting “wherein the replacement card information comprises replacement card data and replacement card art for the replacement card number”; it adds to the abstract idea of card replacement for a lost or not received card whereby the replacement card information comprises replacement card data and replacement card art for the replacement card without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-4, 8-9, 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being un-patentable by Goyal et. al. (US 2018/0276656 A1) hereinafter “Goyal”, in view of in view of Lahkar et.al. (US 2017/0032362 A1) hereinafter “Lahkar”, in view of Mendes et. al. (US 2013/0346305 A1) hereinafter “Mendes”, in further view of Bradstreet et. al. (US 2021/0012312) hereinafter “Bradsrteet”.

Regarding claims 1 and 10 Goyal teaches: 
receiving, by a card issuer backend comprising at least one computer processor and from a cardholder, a request to replace a lost or not received card; (See at least [0094] via; “…At block 1002 in FIG. 10, the user/account holder reports to the account issuer that her/his payment account card has been lost…”; in addition see at least [0095] via: “…Block 1004 represents a determination by the account issuer that the circumstances are such that a replacement card should be issued…”; in addition see at least [0034] via; “…Among the payment system components shown in FIG. 3 are…an issuer computer 112a…”)   
generating, by the card issuer backend, and in response to the mimicking of the entry of the card information into the electronic wallet, a token for the lost or not received card; (See at least [0026] via; “…the token service provider 204 may perform such functions … generating and issuing payment tokens, … token provisioning (e.g., provisioning NFC-capable mobile devices with token values; personalizing payment cards with token values)…”; in addition see at least [0086] via; “… It is assumed that upon approval of the payment card account application, the issuer computer 112b has issued a new PAN that represents the applied-for and now issued payment card account.  At block 908 the issuer computer 112b may be in communication with the token service provider 204 to obtain tokenization of the just-issued PAN...”; in addition see at least [0077] via: “…At block 812, the WSP computer 302 may provision the virtual card to the user's digital wallet…”). 
provisioning, by the card issuer backend, the token for the lost or not received card to the electronic wallet; (See at least [0087] via; “…in the process of FIG. 9. At block 912, the issuer computer may provision the payment token to the user's digital wallet..”)
generating, by the card issuer backend, a replacement card number for the lost or not received card; (See at least [0096] via; “…Block 1006 represents issuance of a new PAN for the user's payment card account…”) 
requesting, by the card issuer backend, that a token service provider assign the token for the lost or not received card to the replacement card number; and (See at least [0086] via; “…At block 908 the issuer computer 112b may be in communication with the token service provider 204 to obtain tokenization of the just-issued PAN. This may occur according to known principles for tokenization practices, as are familiar to those who are skilled in the art…”) See Fig. 9 step 908 labelled Tokenization request.
updating, by the card issuer backend, the  customer profile with the replacement card number; (See at least [0097] via; “…Block 1008 may follow block 1006 in FIG. 10. At block 1008, the account issuer may request that the token service provider update its records to reflect the issuance of the new PAN…”)
wherein the token service provider changes an association of a token from being associated with the lost or not received card to being associated with the replacement card number, and provides the electronic wallet with replacement card information via an electronic wallet provider. (See at least [0098] via; “…At block 1010, the token service provider may map a payment token (previously provisioned to the account holder's digital wallet) to the new PAN. As soon as this has taken place (which may be in a matter of minutes--say 15 to 30 minutes--or less after the lost card report), the user may be able to use the token in his/her digital wallet…”)  

Goyal does not teach the following limitations that is taught by Lahkar   
 
programmatically mimicking, by the card issuer backend, an entry by the cardholder of the card information retrieved from the customer record into the electronic wallet associated with the cardholder (See at least [0052] via: “… FIG. 7 illustrates operations of a wallet server 300 that is configured according to some embodiments. Referring to FIG. 7, the wallet server 300 receives an enrollment request from a mobile wallet app 200 (block 702). The enrollment request may include a device ID associated with the mobile device 100 on which the mobile wallet app 200 is installed, or a request to assign a device ID. The wallet server 300 may parse the request to obtain a unique number associated with the mobile device 100, such as a telephone number associated with the mobile device 100..”; in addition see at least [0053] via: “…The wallet server 300 associates the device ID of the requesting device with the unique number (block 704) and sends a request for account information to the issuer server 400 along with the unique number (block 706). The wallet server 300 may send the request to one or more issuer servers belonging to different payment card issuers…”; in addition see at least [0054] via: “…The wallet server 300 then receives payment account information from the issuer servers (block 710) and generates payment tokens from the account information (block 712). Finally, the wallet server 300 sends the payment tokens to the mobile wallet app 200 (block 714)…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Goyal to incorporate the teachings of Lahkar because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Goyal’s teaching regarding the instant emission and availability of a virtual payment card account for use by a consumer in a digital wallet after positive determination is made of an application for a payment card by a consumer that has lost his card could be modified to include Lahkar’s teaching regarding a method for the card issuer to loading a card account into an electronic wallet equivalent to a remote loading in order to complement Goyal’s application for the replacement of a payment card that was lost by the card issuer, into a digital wallet of the user.  
 

Goyal does not reach the following limitations that is taught by Mendes     
determining, by the card issuer backend, that the lost or not received card has not been provisioned to an electronic wallet associated with the cardholder; (See at least [0056] via; “…At 308, the mobile wallet 116 in the memory 108 of the mobile device 102 is searched so as to locate any accounts associated with the payment processor 132. A determination is then made at 310 whether the mobile wallet 116 includes a linked virtual credit card 118 from the payment processor 132…) See fig 3.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Goyal to incorporate the teachings of Mendes because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Goyal’s teaching regarding the instant emission and availability of a virtual payment card account for use by a consumer in a digital wallet after positive determination is made of an application for a payment card by a consumer that has lost his card could be modified to include Mendes’s teaching regarding a method and system for mobile wallet payment processing whereby a request may be received from a mobile wallet operative on a mobile device for a virtual credit card, the request including device identification and a predefined payment form, whereby a virtual credit card is dynamically issued by a payment processor responsive to the request, with the virtual card  communicated to the mobile wallet on the mobile device and used to authorize a transaction with a vendor in order to complement Goyal’s application for the replacement of a payment card that was lost, into a digital wallet with the added feature of token linking in digital wallets.  

Goyal does not reach the following limitations that is taught by Bradstreet     
retrieving, by the card issuer backend, card information from a customer record, the card information comprising a card number and an expiration date wherein the customer record is associated with a customer profile stored at the card issuer backend; (See at least via [0037] via: “…customer account identifier 125 will accesses database 127 which stores a plurality of customer credit accounts. In one embodiment, customer account identifier 125 accesses database 127 via cloud 126. An example of cloud 126 is a network such as the Internet, local area network (LAN), wide area network (WAN), or the like…”; in addition see at least via [0039] via: “…Customer account identifier 125 uses the user ID and/or the device ID to perform a search of database 127 for the compromised customer credit account. Once the compromised customer credit account is identified, it is provided to existing account information canceler 135 which will cancel the compromised credit card number (or other credit account purchasing identifier)…”; in addition see at least via [0016] via: “…Credit account data- account specific data that includes information such as a credit account number, an expiration date, a card security code (CSC), or a card verification value (CVV)…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Goyal in view of Bradstreet to incorporate the teachings of Bradstreet because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Goyal’s teaching regarding      the instant emission and availability of a virtual payment card account for use by a consumer in a digital wallet after positive determination is made of an application for a payment card by a consumer that has lost his card could be modified to include Bradstreet’s teaching regarding a system and method for providing real-time replacement card account information to a customer when existing credit card information is compromised that includes generating a replacement card and invalidating the lost card in order to complement Goyal’s application for the replacement of a payment card that was lost by a customer, into a digital wallet by making available added features including cancelling the information of the compromised credit card and making it possible for the customer to continue using the updated credit card account without interruption.   

Regarding claims 2 and 11 Goyal, Lahkar, Mendes, and Bradstreet teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. Goyal also teaches:
wherein the request to replace the card is received from an issuer application executed by an electronic device associated with the cardholder. (See at least [0034] via; “…The WSP 302 is shown as being in communication with the issuer computer 112a. The WSP 302 is also shown as being in communication with the user device 304…”; in addition see at least [0035] via: “…the user device 304 may be a mobile device (e.g., a smartphone), a laptop or notebook computer or a personal computer…”; in addition see at least [claim 14] via: “…receiving, from a consumer, an application for a payment card account…”) 

Regarding claims 3 and 12 Goyal, Lahkar, Mendes, and Bradstreet teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. Goyal also teaches:
wherein the request to replace the lost or not received card is received from a browser. (See at least [0072] via; “…user interacts with the website maintained by the WSP computer 302 via the user device 304…”; in addition see at least [claim 14] via: “…receiving, from a consumer, an application for a payment card account…”)  

Regarding claims 4 and 13 Goyal, Lahkar, Mendes, and Bradstreet teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. Goyal also teaches:
wherein the step of determining that the lost or not received card has not been provisioned to the electronic wallet comprises determining that the lost or not received card is eligible for provisioning to the electronic wallet. (See at least [0095] via; “…determination by the account issuer that the circumstances are such that a replacement card should be issued…”; in addition see at least [0098] via: “…At block 1010, the token service provider may map a payment token (previously provisioned to the account holder's digital wallet) to the new PAN. As soon as this has taken place …., the user may be able to use the token in his/her digital wallet…”)

Regarding claims 8 and 17 Goyal, Lahkar, Mendes, and Bradstreet teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. Goyal also teaches:
wherein the step of generating a replacement card number for the lost or not received card comprises: 
marking, by the card issuer backend the lost or not received card as lost or not received; and (See at least [0094] via; “…upon receiving the report of the lost card, the account issuer may deactivate the PAN which identifies the user's payment card account…”) 
generating, by the card issuer backend,  the replacement card number for the lost or not received card. (See at least [0096] via; “…Block 1006 represents issuance of a new PAN for the user's payment card account. This of course is done by the account issuer….”) 

Regarding claims 9 and 18 Goyal, Lahkar, Mendes, and Bradstreet teach the invention as claimed and detailed above with respect to claims 1 and 10 respectively. However, Goyal is silent with respect to the following claim that is taught by Bradstreet:
wherein the replacement card information comprises replacement card data and replacement card art for the replacement card number. (See at least [0053] via; “…With reference now to 330 of FIG. 3 and to FIG. 1…. replacement credit account information will include only information needed by the credit account provider for verifying and/or authorizing purchases with the virtual credit account in the customer's mobile wallet. …. other aspects that are normally provided on a physical credit card (e.g., information about what to do if the card is lost, T's and C's, one or more contact phone numbers, holograms, chips, magnetic strips, and the like) may or may not be provided in the portion of the replacement credit account information provided to the customer…”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Goyal in view of Bradstreet to incorporate the teachings of Bradstreet because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Goyal’s teaching regarding      the instant emission and availability of a virtual payment card account for use by a consumer in a digital wallet after positive determination is made of an application for a payment card by a consumer that has lost his card could be modified to include Bradstreet’s teaching regarding a system and method for providing real-time replacement card account information to a customer when existing credit card information is compromised that includes generating a replacement card and invalidating the lost card in order to complement Goyal’s application for the replacement of a payment card that was lost by a customer, into a digital wallet by making available added features including cancelling the information of the compromised credit card and making it possible for the customer to continue using the updated credit card account without interruption.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 

Applicant amended claims 1 and 10 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
STEP 2A PRONG ONE: 
Applicant provides no argument against the invention representing an abstract idea. 
As described in the specification [0002] the invention can be summarized as: “when a cardholder of a credit card loses or has his or her credit card not received, and does not have the card tokenized in an electronic wallet (e.g., the ApplePay digital wallet), the cardholder generally must wait to receive a new card before he or she is able to provision the card to the electronic wallet and conduct a transaction with the new card”. This invention is one that provides a solution by providing an instant issuance of a virtual card to a digital wallet before the card arrives. The claims as analyzed in this office action falls under the grouping of certain methods of organizing human activity under fundamental economic practices and or commercial transaction as it recites card replacement for a lost or not received card. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.   
Applicant arguments regarding STEP 2A PRONG TWO: 
Applicant argues that the claims integrates any alleged judicial exception into a practical application using the additional elements of 
-retrieving, by the card issuer backend, card information from a customer record, the card information comprising a card number and an expiration date wherein the customer record is associated with a customer profile stored at the card issuer backend; 
- programmatically mimicking, by the card issuer backend, an entry by the cardholder of the card information retrieved from the customer record into the electronic wallet associated with the cardholder; 
- generating, by the card issuer backend and in response to the mimicking of the entry of the card information into the electronic wallet, a token for the lost or not received card; 
- provisioning, by the card issuer backend, the token for the lost or not received card to the electronic wallet; 
- generating, by the card issuer backend, a replacement card number for the lost or not received card; 
- requesting, by the card issuer backend, that a token service provider assign the token for the lost or not received card to the replacement card number; and 
- updating, by the card issuer backend, the customer profile with the replacement card number 
The Examiner disagrees since the additional elements recited, as analyzed under step 2A prong two, do not integrate the abstract idea into a practical application since they amount to a) mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. There is no technological improvement. (bolded and non- italicized items) (refer to MPEP 2106.05(f)) and b) insignificant extra solution activities to the judicial exception specific to data gathering (bolded italicized items). (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Applicant arguments regarding STEP 2B
Applicant argues that under Step 2B, the claims recite "significantly more" than the alleged abstract idea. The Applicant submits that the claim elements of the independent claims, when considered in combination with each other, recite an inventive concept that amounts to significantly more than any abstract idea that may be present in the claims
The Examiner disagrees since all of the additional elements recited, as analyzed under step 2B, do not integrate the abstract idea into an inventive concept since they amount to a) mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)) and b) insignificant extra solution activities to the judicial exception specific to data gathering (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)).   Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103:
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-4, 8-13, 17-18 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. Furthermore the 35 USC § 103 rejection of claims 1-4, 8-13, 17-18 is maintained.  In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697            

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697